DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           ERROL O. BOOTHE,
                               Appellant,

                                      v.

   U.S. BANK NATIONAL ASSOCIATION, As Trustee for STANWICH
            MORTGAGE LOAN TRUST SERIES 2012-3,
                          Appellee.

                                No. 4D18-3369

                                [April 4, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
12-025009 CACE (11).

   Errol O. Boothe, Coconut Creek, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.